DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/12/2022 is acknowledged.
Applicant asserts that the election reads on claims 1-11.
Status of Claims 
Claims 1-13 are pending, claims 12 and 13 gave been withdrawn from consideration, and claims 1-11 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 and 08/202021 have been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is greater than 150 words. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 13, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0173245 to Todd et al. hereinafter (“Todd”) in view of U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”).
Regarding claim 1, Todd discloses an endoscope, especially a mediastinoscope (Fig. 6A-endoscope 2), having an elongated shaft (Fig. 6c-outer sheath 69) and a head piece situated at a proximal end section of the shaft (Fig. 6A- housing 14), wherein a heat source is arranged in the head piece (Fig. 6A-LED light source unit 61); wherein at least one heat pipe extends inside the shaft (Fig. 6C- heat pipe 64), wherein a proximal end section of the at least one heat pipe is thermally coupled to the heat source ([0055]- More specifically, the substrate 203 is thermally coupled to the heat pipe 64 by a thermally conductive extension 65) and wherein the endoscope comprises an optical system which is closed by a cover glass arranged in a distal end section of the shaft (Fig. 6A- lens system 63), wherein the heat source is a light source for generating an illumination radiation (Fig. 6A-LED light source unit 61), the at least one heat pipe extends in the distal direction as far as the distal end section the shaft ([0057]- The heat pipe 64 may extend to the distal tip or the proximal side of the endoscope 2 where there is air circulation or another source of cooling), but Todd does not expressly teach and at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft.  
However, Pilz teaches of an analogous endoscopic device wherein at least one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft (Fig. 9 - heat coupling element 34a).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of Todd to have one distal end section of the heat pipe is thermally coupled to the distal end section of the shaft, as taught by Pilz. It would have been advantageous to make the combination in order to thermally connect the heat pipe to the heat source ([0071] of Pilz).
The modified device of Todd in view of Pilz will hereinafter be referred to as modified Todd.
Regarding claim 3, modified Todd teaches the endoscope according to claim 1, but Todd does not expressly teach the at least one heat pipe is thermally coupled in a middle section to the shaft.  
However, Pilz teaches of an analogous endoscopic device wherein the at least one heat pipe is thermally coupled in a middle section to the shaft (Fig. 7 – heat source 24b; see [0093])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Todd to include at least one heat pipe thermally coupled in a middle section to the shaft, as taught by Pilz.  It would have been advantageous to make the combination in order to have a heat source from the middle portion of the shaft (see [0098]).
Regarding claim 4, modified Todd teaches the endoscope according to claim 1, but Todd does not expressly teach wherein the shaft comprises an outer shaft, having a section extending in the distal direction beyond the cover glass, wherein the at least one heat pipe extends in the distal direction only as far as the cover glass 
However, Pilz teaches of an analogous endoscopic device wherein the shaft comprises an outer shaft, having a section extending in the distal direction beyond the cover glass (Fig. 1- shaft 12 & window 23), wherein the at least one heat pipe extends in the distal direction only as far as the cover glass (Fig. 1- heat pipe 26).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd to include the outer shaft pf Pilz   It would have been advantageous to make the combination in order to house the components inside ([0061] of Pilz).
Regarding claim 8, modified Todd teaches the endoscope according to claim 1, and Todd further discloses wherein the endoscope comprises two heat pipes arranged on either side of the optical system (Fig. 6B – heat pipe 64).  
Regarding claim 9, modified Todd teaches the endoscope according to claim 1, and Todd further discloses wherein the light source comprises at least one LED (Fig. 6B- LEDs 201) and a LED support (Fig. 6B- peltier device 206), wherein the at least one heat pipe is thermally coupled to the LED support (Fig. 6B – heat pipe 64).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0173245 to Todd et al. hereinafter (“Todd”) in view of U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) and in further view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”).
Regarding claim 2, modified Todd teaches the endoscope according to claim 1, and Todd further discloses wherein the optical system is received in an optical shaft, which extends in the shaft of the endoscope ([0054] - The camera 3 acquires color video image data of internal features of a body through an optical pathway 63 (a system of lenses, for example) in the endoscope 2) but neither Todd nor Pilz expressly teach and whose distal end section is thermally coupled to the distal end section of the shaft.  
However Boulais teaches of an analogous endoscopic device wherein the optical system is received in an optical shaft, which extends in the shaft of the endoscope (Fig. 1- cylindrical bore 56; [0025] - In the center of the image sensor insert 50 is a cylindrical bore 56 into which an image sensor objective lens assembly (not shown) is fitted) and whose distal end section is thermally coupled to the distal end section of the shaft ([0004]- the image sensor insert includes a cooling channel that is thermally coupled to one or more illumination sources in the image sensor insert).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd, as modified by Boulais, to include the optical system is received in an optical shaft whose distal end section is thermally coupled to the distal end section of the shaft, as taught by Boulais. It would have been advantageous to make the combination in order to allow the physician to view and treat the internal body tissues ([0002] of Boulais).
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0173245 to Todd et al. hereinafter (“Todd”) in view of U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) and in further view of U.S. Publication No. 2011/0306834 to Schrader et al. (hereinafter “Schrader”) and U.S. Publication No. 2016/0030707 to Dillion.
Regarding claim 5, modified Todd teaches endoscope according to claim 1, but Todd does not expressly teach wherein the at least one heat pipe is inserted into a blind bore of the shaft extending in the longitudinal direction of the shaft, the blind bore is connected near its distal end by a transverse bore to an additional lengthwise bore of the shaft, and the at least one heat pipe is embedded in thermal adhesive in the blind bore.  
However, Schrader teaches of an analogous endoscopic device wherein the at least one heat pipe (Fig. 4-heat pipe 24) is inserted into a blind bore of the shaft extending in the longitudinal direction of the shaft (see examiner’s annotated Fig. 4), the blind bore is connected near its distal end by a transverse bore to an additional lengthwise bore of the shaft (see examiner’s annotated Fig. 4), and the at least one heat pipe is embedded in the blind bore (Fig. 4-heat pipe 24).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd to include the blind bore, transverse bore, and lengthwise bore, as taught by Schrader. It would have been advantageous to make the combination so the first and second lumen are in fluid communication with each other ([0018] of Dillion).


    PNG
    media_image1.png
    400
    328
    media_image1.png
    Greyscale

Additionally, Pilz teaches of an analogous endoscopic device wherein the at least one heat pipe is embedded in thermal adhesive ([0074] - The connection of the heat pipe 26 to the heat coupling element 34 can be supported by a thermally conductive adhesive, wherein this additional cohesive bond fixes the degrees of freedom that are still open despite the form fit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd to include the at least one heat pipe is embedded in thermal adhesive, as taught by Pilz. It would have been advantageous to make the combination in order to adhere the heat pipe ([0074] of Pilz).
Furthermore, Dillion teaches of an analogous endoscopic device including a blind bore of the shaft extending in the longitudinal direction of the shaft (Fig. 1- first lumen 110), the blind bore is connected near its distal end by a transverse bore (Fig. 1- crossover port 114) to an additional lengthwise bore of the shaft (Fig. 1- second lumen 112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd, as modified by Schrader to include a blind bore of the shaft extending in the longitudinal direction of the shaft, the blind bore is connected near its distal end by a transverse bore to an additional lengthwise bore of the shaft. It would have been advantageous to make the combination in order to traversely connect the blind bore and the lengthwise bore ([0018] of Dillion).
Regarding claim 6, modified Todd, as modified by Schrader & Dillion, teaches the endoscope according to claim 5, but neither Todd nor Pilz nor Dillion expressly teach wherein the additional lengthwise bore is a through bore, wherein the optical system is received in the through bore.  
However, Schrader teaches of an analogous endoscopic device wherein the additional lengthwise bore is a through bore, wherein the optical system is received in the through bore (Fig. 4- image sensor 43.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Todd to include a through bore, wherein the optical system is received in the through bore, as taught by Schrader. It would have been advantageous to make the combination in order to allow the endoscope to look in different viewing directions in the observed area ([0091] of Schrader).
Regarding claim 7, 
However, Schrader teaches of an analogous endoscopic device wherein the shaft comprises an outer shaft comprising the blind bore, the transverse bore and the additional lengthwise bore, wherein the outer shaft is formed as a single piece (Fig. 4 – shaft 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of modified Todd, as modified by Schrader and Dillion, to include the outer shaft, as taught by Schrader.  It would have been advantageous to make the combination in order to protect the components inside from damage ([0019] of Schrader).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0173245 Todd et al. hereinafter (“Todd”) in view of U.S. Publication No. 2015/0335233 to Pilz et al. (hereinafter “Pilz”) and in further view of U.S. Publication No. 2014/0316194 to Rapp et al. (hereinafter “Rapp”).
Regarding claim 10, modified Todd teaches the endoscope according to claim 1, but neither Todd nor Pilz expressly teach wherein the endoscope comprises a handle
However, Rapp teaches of an analogous device wherein the endoscope comprises a handle with a housing, wherein an electronics unit is received in the housing ([0045] - one of two circuit boards 31 is drawn schematically in FIG. 2, in the handle 9), having a shell which lies flush with or interlocking against an inside of the housing (see Examiner's annotated Fig. 2).  

    PNG
    media_image2.png
    421
    620
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Todd to include the handle with a housing, wherein an electronics unit is received in the housing, having a shell which lies flush with or interlocking against an inside of the housing, as taught by Rapp. It would have been advantageous to make the combination in order to power the imager sensor and light emitting diode ([0053] of Rapp).
Regarding claim 11, modified Todd, as modified by Rapp, teaches the endoscope according to claim 10, but neither Todd nor Pilz expressly teach the electronics unit comprises a board with a metallic support of the board, which is thermally coupled to the shell by means of thermal paste and/or thermal adhesive.  
However Rapp teaches of an analogous endoscopic device wherein the electronics unit comprises a board with a metallic support of the board (Fig. 2- circuit boards 31), which is thermally coupled to the shell by means of thermal paste and/or thermal adhesive ([0053] - The circuit boards 31 are arranged in the handle 9 between a first and a second heat-conducting body 43 and 44… [0023]- it is possible to use a thermal adhesive or a thermal conducting paste).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of modified Todd to include the metallic support and thermal coupling, as taught by Rapp. It would have been advantageous to make the combination in order to power the imager sensor and light emitting diode ([0053] of Rapp).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0306834 to Schrader et al. (hereinafter “Schrader”) in view of U.S. Publication No. 2016/0030707 to Dillion.
Regarding claim 13, Schrader discloses a method for producing an endoscope, especially a mediastinoscope (Fig. 1- endoscope 10), wherein an outer shaft of the endoscope is prepared (Fig. 1- shaft 12) comprising at least one blind bore reaching from the proximal direction into the outer shaft (See examiner’s annotated Fig. 4), an additional lengthwise bore  (See examiner’s annotated Fig. 4), the blind bore is filled at least partly with thermal adhesive ([0027]- thermal coupling of the at least one light source to the at least one heat pipe… can be achieved by soldering, adhesive bonding or the like), a heat pipe is inserted into the blind bore (Fig. 4-heat pipe 24), and an optical shaft of the endoscope is inserted into the lengthwise bore (Fig. 4-image sensor 43).  
Schrader does not expressly teach a transverse bore which joins the blind bore near its distal end to the lengthwise bore, wherein the thermal adhesive escapes through the transverse bore into the lengthwise bore.
However, Dillion teaches of an analogous endoscopic device including a transverse bore (Fig. 1- crossover port 114) which joins the blind bore (Fig. 1- first lumen 110) near its distal end to the lengthwise bore (Fig. 1- second lumen 112), wherein the thermal adhesive escapes through the transverse bore into the lengthwise bore ([0018] - The first lumen 110 and the second lumen 112 may be in fluid communication with each other via the crossover port 114). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schrader to utilize the transverse bore which joins the blind bore near its distal end to the lengthwise bore, as taught by Dillion, so that the thermal adhesive can travel between the two bores. It would have been advantageous to make the combination so the first and second lumen are in fluid communication with each other ([0018] of Dillion).

    PNG
    media_image3.png
    400
    328
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795